DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the language of claim 3 of wherein the isolation structures have top surfaces coplanar with a top surface of each first fin, and the top surfaces of the isolation structures are coplanar with a top surface of each second fin, together with the first type of fin sidewall spacers and the second type of fin sidewall spacers of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant’s FIG. 24 for example shows the top surfaces of isolation structures (21) coplanar with top surfaces of the fins (230), but the second type of fin sidewall spacer is removed in FIG. 24, having been etched away in FIG. 20, and therefore does not show the second type of fin sidewall spacer with the coplanar isolation and fins as required by claim 3 when combined with claim 1 upon which it depends.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, specifically since claim 3 depends upon and includes all of the limitations of claim 1 and the language of claim 3 of wherein the isolation structures have top surfaces coplanar with a top surface of each first fin, and the top surfaces of the isolation structures are coplanar with a top surface of each second fin, together with the first type of fin sidewall spacers and the second type of fin sidewall spacers of claim 1 is not shown in the drawings and not sufficiently disclosed by Applicant’s original disclosure.  It has been held that here are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), MPEP 2164.01(a).  In the present case the breadth of the claims are clear, the nature and state of the prior art are highly predictable, the level of one having ordinary skill in the art is a practitioner in semiconductor manufacturing, the art is fairly predictable.  However, the issue is that Applicant’s FIG. 24 for example shows the top surfaces of isolation structures (21) coplanar with top surfaces of the fins (230), but the second type of fin sidewall spacer is removed in FIG. 24, having been etched away in FIG. 20.  By making the top surfaces of the isolation structure coplanar with the top surfaces of the fins, the second type of fin sidewall spacer is etched away.  Therefore, Applicant has neither provided direction or the existence of working examples of how to achieve the combination of limitations of claim 3 together with claim 1 and claim 3 consequently lacks enablement. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,4,5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 10,163,635 B1 to Qi et al., cited in IDS and parent application, “Qi”, in view of U.S. Patent Application Publication Number 2015/0349085 A1 to Liu et al., cited in IDS and parent application, “Liu”.
Regarding claim 1, Qi discloses a semiconductor device, comprising:
a semiconductor substrate (101, column 4 lines 42-43) having a first region (105) and an adjacent second region (109, column 4 line 41 to column 5 line 3);
a plurality of adjacent first fins (103a-103d) in the first region (105) of the semiconductor substrate, wherein each first fin contains a third fin portion and a plurality of third fin portions form a third fin portion group (i.e. shortened fins 103a-103d);
a plurality of adjacent second fins (107a-107b) in the second region (109) of the semiconductor substrate, wherein each second fin contains a fourth fin portion and a plurality of fourth fin portions form a fourth fin portion group (i.e. shortened fins 107a-107b);
a first type of fin sidewall spacers (113 on outsides of 105 and 109, column 5 line 4 to column 6 line 34) formed on two sidewall surfaces of the third fin portion group (105) along a width direction of the third fin portions and on two sidewall surfaces of the fourth fin portion group (109) along a width direction of the fourth fin portions;
a second type of fin sidewall spacers (131 on inside portions, column 6 lines 10-34) formed between adjacent third fin portions (103a-103d) and on sidewall surfaces of the third fin portions along the width direction of the third fin portions (as pictured), and between adjacent fourth fin portions (107a-107b) and on sidewall surfaces of the fourth fin portions along the width direction of the fourth fin portions (as pictured);
first doped layers (129 in region 105, column 6 line 35 to column 7 line 4) formed between adjacent first type of fin sidewall spacers (113 on outside) in the first region (105), on the third fin portion group and the second type of fin sidewall spacers (131 on inside portions) in the first region (105), wherein the first doped layers on the third fin portions in the first region are connected to each other along the width direction of the third fin portions (as pictured); and
second doped layers (129 in region 109) formed between adjacent first type of fin sidewall spacers in the second region (109), and on the fourth fin portion group and the second type of fin sidewall spacers in the second region, wherein the second doped layers on the fourth fin portions are connected to each other along the width direction of the fourth fin portions (as pictured).
Qi fails to clearly teach wherein the first doped layers (129 in region 105) are confined between the adjacent first type of fin sidewall spacers in the first region (105) and wherein the second doped layer (129 in region 109) are confined between the adjacent first type of fin sidewall spacers in the second region.
Liu teaches (e.g. FIG. 9) wherein doped layers (40, ¶ [0016],[0023]) are confined between adjacent first type fin sidewall spacers (30, ¶ [0016],[0017],[0022]-[0024]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have confined the first and second doped layer of the device of Qi as generally taught by Liu in order to reduce the chances of inter-fin shorting (Liu ¶ [0005], [0007], [0017], [0023]) and/or reduce the amount of surface area required by the fins thereby desirably increasing density and scaling (Liu ¶ [0005]).

Regarding claim 2, Qi in view of Liu yields the semiconductor device according to claim 1, and Qi further discloses structures (labelled 101) formed on the first region and the second region of the semiconductor substrate and covering entire sidewall surfaces of the third fin portions (i.e. shortened fins 103a-103d) and entire sidewall surfaces of the fourth fin portions (i.e. shortened fins 107a-107b).
Although Qi states wherein the structure (101) may include a dielectric layer formed atop the substrate (column 4 lines 48-51), Qi fails to clearly state wherein the structures (101) in the drawings are specifically isolation structures.
Liu teaches (e.g. FIG. 9) isolation structures (28, ¶ [0018],[0020]) which cover entire sidewalls of fin portions (24).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Qi with the structures being isolation structures as exemplified by Liu in order to desirably isolate adjacent fins from each other and reduce the chances of inter-fin shorting (Liu ¶ [0005], [0007], [0017], [0023]). 

Regarding claim 4, Qi in view of Liu yields the semiconductor device according to claim 2, and Liu further teaches (when applied to Qi) wherein (e.g. FIG. 9) the isolation structures (28) have top surfaces higher than (as pictured) a top surface of each fin (24), and applying the teachings of Liu to Qi yields the isolation structures (28) having top surfaces higher than (as pictured) both the first and second fins.

Regarding claim 5, Qi in view of Liu yields the semiconductor device according to claim 2, and Qi further teaches wherein: the first type of fin sidewall spacers (113) and the second type of fin sidewall spacers (131) are formed on surfaces of the structures (101) and Liu teaches (FIG. 9) wherein the sidewall spacers (30) are formed on the surfaces of isolation structures (28), and therefore applying the teachings of Liu to Qi yields wherein the first type of fin sidewall spacers and the second type of fin sidewall spacers are formed on surfaces of the isolation structures.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Qi in view of Liu as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2018/0151439 A1 to Huang, “Huang”.
Regarding claim 6, Qi in view of Liu yields the semiconductor device according to claim 1, and Qi further teaches a distance (FIG. 1J approximately distance 127) between top surfaces of the first type of fin sidewall spacers and a top surface of the third fin group; and also a distance (also FIG. 1J approximately distance 127) between the top surfaces of the first type of fin sidewall spacers and a top surface of the fourth fin group.
Qi fails to clearly teach wherein the both distances are in the range of approximately 2-30nm.
Huang teaches (e.g. FIG. 3A-3,3A-4) modifying or optimizing distances (e.g. h1,h2i,h2o) from a top surface of a fin sidewall structure (121a-121c) to top surfaces of fins (111i,111o), wherein distances may be generally in the ranges of 8-90 nm (¶ [0036]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Qi in view of Liu with the distances in the claimed range as suggested by the overlapping ranges taught by Huang in order to select a suitable height for the outer device boundary (Qi column 6 lines 15-22) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the height determines the confining capability of the sidewall spacers making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Qi in view of Liu as applied to claim 1 above, and further in view of U.S. Patent Number 10,269,932 B1 to Arya et al., cited in IDS, “Arya”.
Regarding claim 7, although Qi in view of Liu yields the semiconductor device according to claim 1, Qi and Liu fail to clearly teach wherein:
top surfaces of the second type of fin sidewall spacers level with or are lower than a top surface of the third fin group; and
top surfaces of the second type of fin sidewall spacers level with or are lower than a top surfaces of the fourth fin group.
Arya teaches (e.g. Fig. 6) wherein a top surface of a second type of fin sidewall spacer (108B) are lower than (as pictured) the top surface of a fin (106).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Qi in view of Liu with the second or shorter type of fin sidewall spacer lower than the height of the fins as taught by Arya in the process of selecting suitable heights to achieve suitable merging structures which determine the size of the device and therefore overall packing density (Arya column 1 lines 53 to column 2 line 3, column 2 lines 15-26, column 6 line 19 to column 7 line 43) and since it has been held since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the sidewall spacer height determines the shape of the resulting epi region and therefore packing density (Arya column 7 lines 16-35) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Qi in view of Liu as applied to claim 1 above, and further in view of U.S. Patent Number 9,748,245 B1 to Cheng et al., “Cheng”.
Regarding claim 8, although Qi in view of Liu yields the semiconductor device according to claim 1, and Qi and Liu fail to clearly teach a first gate structure across the plurality of adjacent first fins in the first region, and a second gate structure across the plurality of adjacent second fins in the second region.
Cheng teaches (e.g. FIG. 13) a first gate structure (portion of 1100, column 7 lines 34-58) across a plurality of adjacent first fins in a first region (200) and across the fin (or fins since the number of fins can be varied, column 6 line 23-24) in a second region (202).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Qi in view of Liu with gate structures as exemplified by Cheng in order to form devices which benefit from closely spaced fin groupings such as pFET and nFET pairs in a static random access memory (SRAM) device (Cheng column 1 lines 9-31,61-62). 

Regarding claim 9, Qi in view of Liu in view of Cheng yields the semiconductor device according to claim 8, and Cheng further teaches wherein the third fin portions are located at two sides (lateral interior sides) of the first gate structure (FIG. 13 gate 110 in region 200), and the fourth fin portions (202) are located at two sides (lateral interior sides) of the second gate structure (1100 in region 292).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric A. Ward/               Primary Examiner, Art Unit 2891